Citation Nr: 0907688	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in January 2006.   In his 
substantive appeal, the Veteran requested a Board hearing.  A 
hearing was scheduled, but the Veteran failed to report.  
Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for erectile 
dysfunction was also originally on appeal to the Board.  
Service connection was granted in an October 2008 rating 
decision and therefore the issue no longer remains in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record discloses a need for further 
development prior to final appellate review.  The Veteran has 
not been afforded a VA examination in connection with the 
issue on appeal.  The Board believes that under the facts and 
circumstances of this case the Veteran should be afforded a 
VA examination.  The Board notes that the Veteran claims his 
psychiatric disorder is related to service.  In his March 
2005 notice of disagreement and his April 2005 statement, he 
noted that he failed to report his psychiatric disability 
during service due to fear it would hurt his Army career.  
The Veteran did however report depression and worry on his 
May 2001 exit examination.  At that time the examiner 
summarized the Veteran's complaints as a history of 
depression and worry secondary to family and life situation.  

The Veteran's private physician wrote a letter in January 
2004 stating that he has been the Veteran's physician since 
September 2003 and that he has diagnosed the Veteran with 
impulse disorder not otherwise specified.  This diagnosis 
came only two years after the Veteran separated from service 
in October 2001.

As the Veteran did complain of depression while in service 
and the Veteran was diagnosed with a psychiatric disability 
only a very short time after separation from service, the 
Board finds that a VA examination is appropriate under the 
circumstances.  

In addition, a July 2006 Social Security Administration 
record shows the Veteran filed a claim for disability to 
include for a psychiatric disability.  No SSA medical records 
or decisions are associated with the claims file.  The 
Veteran claims in his notice of disagreement that he was 
diagnosed with depression at Camp Casey in Korea, when he 
reported to emergency after he could no longer take it.  No 
record of this incident appears in the Veteran's claims file.  
As the claim must be remanded for a VA examination, the RO 
should also attempt to obtain these documents. 

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for a psychiatric 
disability.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should attempt to obtain and 
associate with the claims file a copy of 
any decision from the Social Security 
Administration concerning the Veteran's 
award of disability benefits and copies of 
all medical records utilized in making 
that decision. 

3.  The RO should attempt to obtain and 
associate with the claims file a copy of 
any medical records showing treatment for 
depression at Camp Casey, Korea..  

4.  The Veteran should be scheduled for a 
comprehensive VA psychiatric examination 
(by a psychiatrist if possible) to 
ascertain the nature and etiology of all 
current psychiatric disabilities.   It is 
imperative that the complete claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disorder, the examiner should so state. 

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (a 
50% or higher degree of probability) 
that the psychiatric disability was 
manifested during or otherwise caused 
by the Veteran's active duty service.  
In answering this question, please 
explain the medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical 
records.

	5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection 
is warranted for an acquired psychiatric 
disability.  If appropriate after review of 
the evidence, any undiagnosed illness theory 
of service connection for the psychiatric 
disorder should be addressed.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




